UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                          SIMS, COOK and GALLAGHER
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                    Private First Class RENALDO R. FEBRES
                        United States Army, Appellant

                                ARMY 20100436

                            1st Cavalry Division
                     Matthew J. McDonald, Military Judge
               Colonel Mark H. Sydenham, Staff Judge Advocate


For Appellant: Lieutenant Colonel Peter Kageleiry, Jr., JA; CPT John L.
Schriver, JA.

For Appellee:  Pursuant to A.C.C.A Rule 15.2, no response filed.

                              27 September 2011

                     ----------------------------------
                             SUMMARY DISPOSITION
                     ----------------------------------


Per Curiam:

      A military judge sitting as a general court-martial convicted
appellant, pursuant to his pleas, of two specifications of being absent
without leave, two specifications of wrongful use of marijuana, and one
specification of unlawful entry in violation of Articles 86, 112a, and 134
of the Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C. §§
886, 912a, and 934.  The military judge sentenced appellant to a bad-
conduct discharge, to be confined for one year, and to be reduced to the
grade of E-1.  Pursuant to a pretrial agreement, the convening authority
approved only so much of the sentence as provided for eleven months of
confinement and otherwise approved the adjudged sentence.   The convening
authority credited appellant with 212 days of confinement against the
sentence to confinement.  This case is before us for review pursuant to
Article 66, UCMJ.










                                 DISCUSSION


      The convening authority action reads as follows:  "only so much of the
sentence extending to reduction to the grade of E1, confinement for eleven
(11) months, and discharge from the service with a Bad-Conduct Discharge
and, except for the portion of the sentence pertaining to a Bad-Conduct
Discharge, will be executed."  As such, the convening authority's action
appears to be ambiguous in that he failed to approve any of the adjudged
sentence.  Accordingly, we will return this case in order to permit the
convening authority to clarify his action.  See United States v. Politte,
63 M.J. 24, 26 (C.A.A.F. 2006) (citing United States v. Scott, 49 M.J. 160
(C.A.A.F. 1998); Rule for Courts-Martial [hereinafter R.C.M] 1107(g).



                                 Conclusion

      The convening authority's action, dated 21 January 2011, is set aside.
 The record of trial will be returned to the same convening authority for a
new action in accordance with R.C.M. 1107(g).  The record of trial will be
returned to this court within thirty (30) days for such further disposition
or review as may be required.








                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court